        Case 2:20-cv-04474-TJS Document 10 Filed 10/15/20 Page 1 of 1




                   IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF PENNSYLVANIA

LAW OFFICES OF CONRAD J.                 :      CIVIL ACTION
BENEDETTO and CONRAD J.                  :
BENEDETTO, ESQUIRE                       :
     v.                                  :
                                         :
ADMIRAL INSURANCE COMPANY and            :
SHERMAN WELLS SYLVESTER &                :
STAMELMAN, LLP                           :      NO. 20-4474

                                      ORDER

      NOW, this 15th day of October, 2020, upon consideration of the Notice of

Removal (Document No. 1) and the plaintiff’s complaint, it is ORDERED that pursuant

to 28 U.S.C. § 1447(c), this action is REMANDED to the state court from which it was

removed.



                                             /s/ Timothy J. Savage
                                             TIMOTHY J. SAVAGE, J.
